Name: Commission Regulation (EC) No 2040/97 of 17 October 1997 correcting the German version of Regulation (EC) No 1763/96 laying down transitional measures for the management of base areas in the new German LÃ ¤nder
 Type: Regulation
 Subject Matter: European construction;  political geography;  political framework;  farming systems;  Europe
 Date Published: nan

 18 . 10 . 97 1 EN I Official Journal of the European Communities L 286/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2040/97 of 17 October 1997 correcting the German version of Regulation (EC) No 1763/96 laying down transitional measures for the management of base areas in the new German Lander THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support scheme for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EC) No 1422/97 (2), and in particular Article 16 thereof, Whereas the German version of Commission Regulation (EC) No 1 763/96 (3) differs substantially from the texts in the other official languages of the Community; whereas the necessary corrections should therefore be made to the German text of the Regulation ; whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals , Oils and Fats and Dried Fodder, HAS ADOPTED THIS REGULATION: Article 1 (Concerns only the German text.) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the 1996/97 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 October 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 181 , 1 . 7 . 1992, p . 12 . \2) OJ L 196, 24 . 7. 1997, p . 18 . 0 OJ L 231 , 12. 9 . 1996 , p . 8 .